internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01- plr-144059-01 date date legend l p date date state state x y z this written_determination is in response to your request on behalf of l p dated date requesting that l p be granted an extension of time in which to make an election under sec_754 of the internal_revenue_code facts based on the materials submitted and representations made therein the relevant facts appear to be as follows l p was formed as a state limited_partnership and commenced operations on date prior to extending the term of l p x was the general_partner of l p z was formed under the laws of state to acquire the interests of x in addition x resigned as the general_partner of l p and z was admitted as the new general_partner of l p y has only recently discovered that l p failed to make a sec_754 election following y’s acquisition of a limited_partnership_interest in l p l p is seeking to be granted an extension of time to make a sec_754 election which was originally due on date l p maintains that neither it nor any other parties involved are under audit for the year in question l p represents that it is not using hindsight in making the election and that the interests of the government will not be prejudiced by granting relief law and analysis under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year that the election applies and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government conclusions based on the information submitted and the representations made therein we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result l p is granted an extension of time of sixty days following the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center a copy of this letter should be attached to the statement filed a copy of this letter is enclosed for that purpose except as specially set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether or not l p is a partnership for tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
